UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end: December 31, 2010 Date of reporting period: June 30, 2010 Item 1. Report to Stockholders. Capital Advisors growth fund Semi-Annual Report June 30, 2010 CAPITAL ADVISORS GROWTH FUND August 13, 2010 Dear Shareholder, The primary market indicators we follow to give us insight into the “market climate” are suggesting a directionless market in the near-term.The first two metrics – moving average and credit spreads – are most relevant to the short-term condition of the stock market.The third metric – valuation – is a better marker for longer-term expectations. Moving averages measure the trend in the stock market.U.S. stocks have been fluctuating on both sides of their moving average since May, indicating a market that may be stuck in a trading range between about 10,000 and 12,000 on the Dow. Credit spreads in the bond market (i.e. the difference, or “spread,” between the yield on lower quality corporate bonds and 10-year U.S. Treasury Notes) serve as an effective proxy for risk in the asset markets.While credit spreads increased somewhat between May and July, the overall level of spreads has remained consistent with a healthy stock market environment. The primary valuation indicator we track in the stock market is the “cyclically adjusted price to earnings ratio,” or “CAPE,” which was 19.78 as of the end of July (source: Robert J. Shiller).This indicator has continued to place the valuation of the stock market within its most expensive quartile from a historical perspective, implying a negative reversion-to-the-mean might be in order over the next several years.However, with inflation and interest rates at historically low levels today we are less concerned with the recent level of the CAPE than we might be in a higher interest rate environment. GLOBAL ECONOMIC RECOVERY SHOWING SIGNS OF FATIGUE Over the last 12-months we have witnessed a slowly improving trend in key economic indicators which combined with benign inflation and ultra-accommodative monetary and fiscal policy has provided an attractive backdrop for equities.However, the recovery we have experienced over the last 12-months would be considered lackluster when compared to other post World War II recoveries.Recently, a number of key economic indicators have stalled out or declined, including retails sales, durable goods, consumer confidence and a weakening US index of leading economic indicators. We believe the recent deceleration in the economic data is just that…a deceleration…not the onset of a “double-dip” recession.With companies having just reported another very strong quarter of corporate earnings throughout July and August, and liquidity on corporate balance sheets sitting at historically high levels, we do not expect another round of layoffs for the foreseeable future, even if the economy remains sluggish.While we 2 CAPITAL ADVISORS GROWTH FUND are not optimistic that recently elevated unemployment levels might improve materially, we do not expect the employment situation to deteriorate further, which implies a low probability for a double-dip recession over the next few quarters. Economists at Deutsche Bank recently analyzed the feared “double-dip recession” and found these occurrences are extremely rare historically. Their research found there have been three double-dip recessions in the last 160 years in the U.S. economy: two double dips occurred in the early 1900s and the third was in the early 1980s when Fed Chairman Paul Volcker took interest rates to choking levels to control excessive money and credit creation and tame runaway inflation.These actions resulted in a sharp, but short-lived recession. While we believe the probability for another sharp decline is low, we continue to expect the economy to show weak growth for some time to come as the fiscal and monetary stimulus fades in the remainder of 2010. Developments out of Europe and China will be closely monitored over the remainder of the year.We believe the central underpinning for the stock market correction in May and June was the realization that Greece’s ability to roll-over existing debt at low interest rates had been greatly compromised by excessive debt, unsustainable government spending and a weak economy.Several countries in the euro zone could face solvency concerns in the coming years which could negatively impact the financial system worldwide. Today the entire euro zone is attempting structural reforms by implementing severe austerity measures to bring their fiscal positions back toward sustainability.The region seems likely to endure weaker economic growth for several years to come as a consequence.While these measures seem to have calmed markets in the near-term, we will be watching closely to see if further stresses related to debt issuance, rising interest rates, or lower-than-expected economic growth from the European region rattle global markets.We stand ready to reduce risk in the Fund if the global financial markets begin to riot at any point in the future.We believe the ultimate outcome will take years to play out, and we expect a handful of European nations may be forced to restructure national debts before the de-leveraging process is complete. Concerns in China over the last several months have revolved around quite the opposite problem plaguing both Europe and the United States, which is fear the Chinese economy might be overheating. The Chinese government’s effective stimulus plan and low interest rates in 2009 rekindled growth in that region as evidenced by the close to 12% economic growth witnessed in the first quarter of 2010. This sparked concerns by investors that rampant credit growth and excessive liquidity may lead to overheating in the real estate and stock markets.The government responded by tightening credit through increasing reserve requirements and ordering banks to dramatically cut back on lending. 3 CAPITAL ADVISORS GROWTH FUND Currently, the debate is centered on the possible impact of these policy measures on global growth. Should economic growth slow dramatically in China we might see downward revisions to global growth expectations.China’s economy is still very dependent on exports, and with economic growth in Europe and the US slowing and fiscal stimulus around the globe on the decline we would expect China’s rapid growth to stall to some degree. Ultimately, we believe we may be witnessing the beginning of a transition in the structure of the global economy which may play out over several decades.Growth in the US needs to migrate toward exports, investments and savings, and away from consumption, housing and debt.The days of excessive credit expansion and consumption which have driven the economy over the last quarter century are likely past.Going forward, Americans will need to save more while consumers in countries like China need to spend more. Unfortunately, these changes may not happen overnight, and the rebalancing process could be disruptive to the financial markets at times.Ultimately, the transition should lead to healthier global economic growth.The greatest threat to this much needed transition may be government policy mistakes (i.e. tax policy, subsidies, protectionism).We will be watching these developments closely. IMPLICATIONS FOR INVESTMENT STRATEGY… We continue to believe that below-average returns in the stock market over the next several years would be consistent with both economic theory and empirical evidence from 125-years of market history.The probability of another financial crisis or double-dip recession seems low as our financial system appears stronger today than it was at the onset of the 2008 financial crisis, and we do not see strong evidence for a dramatic downturn in the economy.However, we continue to expect below-trend global economic growth and above-average valuation in the stock market might act as a drag on expected returns from stocks for several years to come. Even so, we see attractive investment opportunities in selective parts of the stock market.Our strategy for the Fund continues to reflect a “barbell” approach with high quality “blue chip” stocks on one end and growth companies tied to the expansion of the mobile internet on the other.This combination should provide stable earnings and attractive dividends from the blue chip portion of the portfolio, and long-term appreciation potential from the stocks that are tethered to the mobile internet.We also ended the second quarter with 9.3% of the Fund in cash reserves, which we can deploy as opportunities present themselves. 4 CAPITAL ADVISORS GROWTH FUND UPDATE ON THE MOBILE INTERNET INNOVATION LIFECYCLE We remain enthusiastic about opportunities in the “mobile internet” (i.e. “smart phones” and other “connected” devices).Despite our expectation for paltry 1% to 3% economic growth in the coming years we expect growth in the mobile internet space could be up to 10-times more robust.We believe the mobile internet may represent one of the largest investment opportunities in decades as its global reach could eventually touch the majority of the global population.Capital Advisors expects the expansion of the mobile internet could evolve faster than previous technology cycles, and we see the potential for significant wealth being created by companies that carve out leading positions during the transformation. If the mobile internet evolves like past technology cycles it could be a 10 billion unit industry at maturity.By comparison, the emergence of the mainframe in the 1960s was a one million unit technology cycle.Mini-computing in the 1970s produced a 10 million unit industry.The personal computer cycle was a 100 million unit development in the 1980s, and the desktop internet connected one billion devices during the 1990s and early 2000s.Now comes the fifth major technology cycle – the mobile internet – with the potential to reach 10 billion connected devices over the next several years if past patterns hold. Despite substantial growth in recent years the mobile internet may just now be entering the “sweet spot” of its growth curve where the market transitions from early adopters to mass consumption.We base this expectation on the estimated 20% penetration rate for third-generation (3G) mobile devices as a percentage of total devices worldwide.Looking at past technology cycles the transition from early adopters to mass consumption has frequently taken off at around the 20% penetration point for the new product or service. Recent data suggests that adoption of the mobile internet is ramping faster than any previous technology cycle.The International Data Corporation (IDC), which is a premier research firm in the technology sector, is projecting smart phone sales could grow at a 23% annual rate between 2009 and 2014.For this year alone the IDC expects the segment to grow 44% to 250 million units.It is noteworthy that these estimates exclude “other” connected devices like tablets (iPad, Kindle), netbooks, and others. We are particularly enthusiastic about investing in the mobile internet because the leading stocks in the sector do not command a premium valuation, in our opinion…yet?Surprisingly, many of the companies that seem well positioned to participate in the growth of the mobile internet are among the strongest companies in the marketplace today from a growth rate and balance sheet perspective, yet, as of this writing, the stocks still trade at the low end of their historical valuation range. 5 CAPITAL ADVISORS GROWTH FUND For example, Apple stock recently traded at a forward P/E ratio of 15.6 based upon consensus earnings estimates for the fiscal year ending September 2011.While this valuation is attractive in its own right, it looks even better if you back out the net cash on Apple’s balance sheet of $44.68 per share (i.e. cash and liquid investments on Apple’s balance sheet, minus debt, totals $44.68 per share).Adjusted for net cash investors are only paying 12.8 times forward earnings to own a company that seems among the best positioned in the world to participate in the global adoption of the mobile internet. Valuation dynamics are similar for Google (forward P/E of 12.6 net of $83-per-share cash); Qualcomm (forward P/E of 9.7 net of $10.85-per-share net cash); Broadcom (forward P/E of 13.8 net of $4.47-per-share cash); and Marvell Technologies (forward P/E of 8.0 net of $3.05-per-share cash)¹.Investors can also buy two of the world’s largest wireless network service providers – AT&T and Vodafone – at a forward earnings multiple around 10 and a dividend yield over 6% for both stocks.Combined, this basket of stocks provides access to the leading providers of mobile devices, operating systems, networks, semiconductors, and network equipment involved with the build-out and adoption of the mobile internet worldwide. One position we sold from the Fund during the second quarter was Sybase.We sold the stock due to an acquisition where we received a large premium to our purchase price.On May 10th, SAP announced a merger agreement to acquire Sybase for $65 per share.This represented a 56% premium to Sybase’s closing price of $41.26 on May 9th.We expect to see a number of acquisitions in this space in the coming years, including possible combinations with companies in our portfolios.The most likely targets to be acquired may be Marvell and Broadcom, in our opinion, although such speculation plays little role in our investment thesis for both stocks. FUND HOLDINGS The ten largest holdings in the Fund as of June 30, 2010 were as follows: Security No. Shares Cost/Share Market/Share Portfolio % Apple, Inc. Vodafone Group Total ADR Wal-Mart Google AT&T Procter & Gamble Applied Materials Intel Clorox Company 6 CAPITAL ADVISORS GROWTH FUND Of the 36 common stocks held by the Fund as of June 30, 2010, the 10 largest holdings represented 38.8% of total assets.The Fund held 9.3% of its assets in interest bearing cash reserves as of June 30, 2010. PERFORMANCE The following data summarizes the Fund’s performance over various holding periods in comparison to relevant benchmarks: Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 2.00% redemption fee if shares are redeemed within 7 days of purchase. Performance data does not reflect the redemption fee. If it had, returns would be reduced. Periods Ending June 30, 2010 Russell 1000 Fund Growth S&P 500 6-Months -5.74 -7.65 -6.65 12-Months 9.48 3-Years -5.68 -6.91 -9.81 5-Years 1.43 0.38 -0.79 10-Years -3.99 -5.14 -1.59 Inception (12-31-99) -2.99 -4.53 -1.55 Net Expense Ratio: 1.40%^ Gross Expense Ratio 2.00% ^ The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses, until April 30, 2011 to ensure that the Net Annual Fund Operating Expenses do not exceed 1.25% of average daily net assets of the Fund. IN SUMMARY… Fiscal restraint and consumer de-leveraging throughout the developed economies of the world seems likely to keep a lid on global economic progress for several years to come.Sluggish economic growth implies lower returns in the asset markets as well.Blue chip stocks with attractive dividends represent a kind of “bird-in-hand” in this environment where an annual dividend yield of 4% or more might represent over half of the expected return from stocks as an asset class for the foreseeable future.For 7 CAPITAL ADVISORS GROWTH FUND capital appreciation in the stock market we hope to participate in the long-term growth of the mobile internet.We believe well positioned companies in the mobile internet sector can grow revenues and earnings regardless of overall economic conditions, and valuation levels for many stocks in this sector are not demanding. As always, we appreciate the trust you have placed with the Capital Advisors Growth Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Chief Investment Officer/ Portfolio Manager Portfolio Manager Capital Advisors Growth Fund Capital Advisors Growth Fund Managing Director, President & CEO, Capital Advisors, Inc. Capital Advisors, Inc. Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard and Channing S. Smith, and are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. The S&P 500 Index is an unmanaged, capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000 Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.Indices are not available for direct investment and do not incur expenses. Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security. Growth stocks typically are more volatile that value stocks, however, value stocks have a lower expected growth rate in earnings and sales.The Fund is non-diversified, meaning it concentrates its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The term “price-earnings ratio (“P/E”)”, when used in this letter, refers to a frequently utilized metric for measuring valuation in the stock market.A stock with a high P/E ratio might be considered expensive relative to a stock with a low P/E ratio.The figure is calculated by dividing a company’s stock price by its earnings per share. 8 CAPITAL ADVISORS GROWTH FUND The term “earnings per share,” when used in this letter, refers to a commonly utilized measurement of company profits.It is calculated by dividing a company’s net income by its common shares outstanding. Must be preceded or accompanied by a current prospectus.Please read it carefully before you invest. The Fund is distributed by Quasar Distributors, LLC. 08/10 9 CAPITAL ADVISORS GROWTH FUND EXPENSE EXAMPLE at June 30, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10 – 6/30/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.50% per the advisory agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 10 CAPITAL ADVISORS GROWTH FUND EXPENSE EXAMPLE at June 30, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 11 CAPITAL ADVISORS GROWTH FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS – June 30, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 12 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares COMMON STOCKS - 90.46% Value Agricultural Chemicals - 2.39% Monsanto Co. $ Application Software - 2.22% Microsoft Corp. Biotechnology - 3.90% Alnylam Pharmaceuticals, Inc.* Gilead Sciences, Inc.* Cleaning Products - 2.78% Clorox Co. Conglomerates - 2.72% General Electric Co. Credit Services - 2.30% Capital One Financial Corp. Discount, Variety Stores - 3.27% Wal-Mart Stores, Inc. Diversified Computer Systems - 2.44% International Business Machines Corp. Diversified Utilities - 1.90% Exelon Corp. Drug Manufacturers - 6.85% Abbott Laboratories Johnson & Johnson Novartis AG - ADR Drugs Wholesale - 2.39% McKesson Corp. The accompanying notes are an integral part of these financial statements. 13 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Food - Diversified - 2.08% Kraft Foods, Inc. - Class A $ Home Improvement Stores - 2.76% Home Depot, Inc. Independent Oil & Gas - 1.67% Anadarko Petroleum Corp. Insurance Brokers - 2.24% Marsh & McLennan Companies, Inc. Internet Information Provider - 3.26% Google, Inc. - Class A* Major Integrated Oil & Gas - 3.97% Total SA - ADR Medical Instruments and Supplies - 4.46% Baxter International, Inc. Thermo Fisher Scientific, Inc.* Networking & Communication Devices - 2.24% Cisco Systems, Inc.* Oil & Gas Pipeline - 2.54% Spectra Energy Corp. Personal Computers - 4.61% Apple, Inc.* Personal Products - 3.24% Procter & Gamble Co. Regional Banks - 1.94% State Street Corp. The accompanying notes are an integral part of these financial statements. 14 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Restaurants - 2.21% Yum! Brands, Inc. $ Semiconductor - Broad Line - 3.06% Intel Corp. Semiconductor - Equipment & Materials - 3.12% Applied Materials, Inc. Semiconductor - Integrated Circuits - 4.58% Qualcomm, Inc. Broadcom Corp. - Class A Marvell Technology Group Ltd.*# Semiconductor - Specialized - 1.54% First Solar, Inc.* Telecommunication Services/Domestic - 7.78% AT&T, Inc. Vodafone Group Plc - ADR Total Common Stocks (Cost $17,474,574) SHORT-TERM INVESTMENTS - 9.28% Fidelity Institutional Money Market Government Portfolio, Class I, 0.04%† (Cost $1,720,339) Total Investments in Securities (Cost $19,194,913) - 99.74% Other Assets in Excess of Liabilities - 0.26% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of June 30, 2010. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 15 CAPITAL ADVISORS GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at June 30, 2010 (Unaudited) ASSETS Investments in securities, at value (identified cost $19,194,913) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Due to advisor Audit fees Shareholder reporting Transfer agent fees and expenses Fund accounting fees Distribution fees Administration fees Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$18,541,551/1,282,143 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. 16 CAPITAL ADVISORS GROWTH FUND STATEMENT OF OPERATIONS For the six months ended June 30, 2010 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $8,838) $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Shareholder reporting Custody fees (Note 4) Insurance Miscellaneous fees Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from investments Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 17 CAPITAL ADVISORS GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) from investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of: $ $
